Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, polyacrylic acid in the reply filed on 2/25/2022 is acknowledged.  The traversal is not found persuasive because search burden is not a standard used in unity of invention analysis.
The requirement is still deemed proper and is therefore made final.
Claims 1-2, 6, 8, and 12-13 read on the elected polyacrylic acid. 
The Examiner disagrees that polyacrylic acid reads on claims 3-4, 7, and 10. See Remarks p. 12. This is because polyacrylic acid reads on formula S1, with R1 = carboxyl group, R2-4 = hydrogen, and p=0. Claims 3-4 require another R group to match R1, which polyacrylic acid does not do. Claim 7 requires an m, which refers to X1 (vi), which polyacrylic acid does not have. Claim 10 requires R1 to be a sulfonate while polyacrylic acid has a carboxyl group. In the event a dependent claim does read on polyacrylic acid but was mistakenly withdrawn.
Claims 3-5, 7, and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/25/2022.


Claim Objections
Claims 1-2, 8, and 12-13 are objected to because of the following informalities. Appropriate correction is required.
Claim 1. This claim has three antecedent basis issues.
I. The Structure
The phrase “the structure,” which is repeated 4 times, lack antecedent basis. These phrases are emphasized as follows:
(b) a suppressing agent comprising the structure of formula S1 [B]n[A]p (S1)
or having the structure of formula (S2)
or having the structure of formula S3a or S3b (S3a) (S3b)
or having the structure of formula S4 (S4) …
II. The proviso
The phrase, “the proviso,” lacks antecedent basis.
III. The other groups
The phrase, “R2, R3, R4 are independently selected … the other groups, R2 …” lacks antecedent basis

Claim 8. The phrase “according [sic: to] claim 1” is missing a preposition.

Claim 12. The “ppm” units should be clarified to be by weight. See Spec p. 22, ll. 1-2.



Claim 15. Although claim 15 is not being currently examined, “the composition” lacks antecedent basis.

Claim 16. Although claim 16 is not being currently examined, “the current density” lacks antecedent basis.

Claims 2, 8, and 13. These claims are objected to for being dependent upon objected claims.

Claim Rejections - 35 U.S.C. §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1, 6, and 13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by, or in the alternative rejected under 35 U.S.C. § 103(a) as being unpatentable over Köhl et al., U.S. Patent No. 3,753,872 [hereinafter Köhl].
The body of the claim is generally written with parentheses following the limitations indicating the prior art's teachings and/or examiner notes.

Claim 1. A composition for cobalt electroplating comprising 
(a) metal ions consisting essentially of cobalt ions (cobalt; Köhl abstract), and 
(b) a suppressing agent comprising the structure of formula … having the structure of formula S4 Ø-R1 (S4) and their salts, 227843-1767 182089US02 
wherein R1 is selected from the group consisting of X1-CO-O-R11, X1-S02-O-R11, X1- PR"O(OR"), Xi-P(OR1)2, Xi-PO(OR1)2, and X1-SO-O-R11; …
Ø is a C6 to C14 carbocyclic or a C3 to C10 nitrogen or oxygen containing heterocyclic aryl group, which may be unsubstituted or substituted by up to three C1 to C12 alkyl groups or up to two OH, NH2 or NO2 groups (benzoic acid; Köhl abstract), …
wherein the composition is essentially free of any dispersed particles, and wherein the composition is essentially free of any further suppressing agent (electroplating bath can have only one aromatic carboxylic acid such as benzoic acid with no mention of particles; Köhl abstract, col. 2 ll. 35-56).  

See claim 1 rejection.

Claim 13. The composition according to claim 1, consisting essentially of: 527843-1767 182089US02 
(a) metal ions consisting essentially of cobalt ions (metal ion in salt form, notably the Applicant’s specification also uses metal salts; Köhl col. 2 l. 70 – col. 3 l. 14, App. Spec. p. 23), 
(b) a suppressing agent of formula S1, S2, S3, or S4 (benzoic acid; Köhl abstract), 
(c) boric acid or an ammonium compound (ammonium ions; which would come from an ammonium compound, otherwise it was known that ammonium compounds serve as ammonium ion sources and it would have been obvious to have used an ammonium compound to serve as a source of ammonium ions; Köhl col. 2 l. 57 – col. 3 l. 14), 
(d) an inorganic or organic acid (boric acid, an inorganic acid, may be added; Köhl col. 2 l. 70 – col. 3 l. 14), 
(e) optionally a wetting agent, (f) optionally a leveling agent different from the suppressing agent (optional so Köhl takes the option of not having these components), and 
(g) water (aqueous bath; Köhl col. 2 ll. 57-69).

Claims 1-2, 6, 8, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Weidman et al., U.S. Patent App. Pub. No. 2006/0251800 A1 [hereinafter Weiman].
Claim 1. A composition for cobalt electroplating comprising 
(a) metal ions consisting essentially of cobalt ions (cobalt metal, which would be deposited from ions; Weidman [0043], [0049], figs. 2A-4), and 

…
227843-1767 182089US02wherein R1 is selected from the group consisting of X1-CO-O-R11, X1-S02-O-R11, X1- PR"O(OR"), Xi-P(OR1)2, Xi-PO(OR1)2, and X1-SO-O-R11; R2, R3, R4 are independently selected from the group consisting of R1 and (i) H, (ii) aryl, (iii) C1 to Clo alkyl (iv) arylalkyl, (v) alkylaryl, and (vi) -(O-C2H3R12)m-OH, with the proviso that if one of R2, R3 or R4 are selected from the group consisting of R1, the other groups R2, R3 or R4 are different from R1, … 
R11 is selected from the group consisting of H and C1 to C4 alkyl, 
…
A is a co-monomer selected from the group consisting of vinyl alcohol, which may optionally be (poly)ethyoxylated, acrylonitrile, styrene and acrylamide, 327843-1767 182089US02 
B is selected from the group consisting of formula S la 
    PNG
    media_image1.png
    167
    505
    media_image1.png
    Greyscale

… 
p is 0 or an integer from 1 to 10 000 (copolymer of acrylic acid-maleic acid; Weidman [0065], figs. 2A-4), 
wherein the composition is essentially free of any dispersed particles (no mention of particles), 


Weidman is silent on n is an integer from 2 to 10,000.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Weidman teaches that the size or molecular weight is a variable that achieves the recognized result of affecting the ability to diffuse into a recess. Weidman [0065]. A person having ordinary skill in the art would have realized that the number of monomers (i.e. “n”) would impact the size and molecular weight, hence making it a result-effective variable. See id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).
Note: The Examiner could not find support for a potential amendment like in 16/762,717 that reads “wherein the composition excludes a functional concentration of reducing agents.”
	
Claim 2. The composition according to claim 1, wherein R2, R3 and R4 are selected from the group consisting of H, methyl, ethyl, and propyl (acrylic acid in the copolymer has H). See claim 1 rejection.

Claim 6. The composition according to claim 1, wherein R11 is H (copolymer of acrylic acid-maleic acid has this). Weidman [0065], figs. 2A-4.

Claim 8. The composition according claim 1, wherein the suppressing agent is selected from the group consisting of polyacrylic acid, polyitaconic acid, a maleic acid acrylic acid copolymer, a methacrylic acid acrylic acid copolymer, an itaconic acid acrylic acid copolymer, polyvinylphosphonic acid, and polyvinylsulfonic acid (copolymer of acrylic acid-maleic acid). Weidman [0065], figs. 2A-4.

Claim 12. The composition according to claim 1, wherein the suppressing agent is present in an amount of from 20 to 1000 ppm (0.5-500 ppm). Weidman [0065].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/762,717 (reference application) which was allowed. Although the claims at issue are not identical since 16/762,717 involves a leveler while the current application involves a suppressor, they 
Claims 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of copending Application No. 16/762,717 in view of Köhl’s teachings of claim 14 and Weiman’s suppressor concentration teachings of claim 13 because 16/762,717 needs a bath formulation with compound concentrations and thus it would have been obvious to modify 16/762,717’s process with Köhl’s bath and Weiman’s concentration to yield the predictable result of having a suitable bath to plate with. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented yet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571) 270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.






/HO-SUNG CHUNG/
Examiner, Art Unit 1794